     Case 1:20-cv-01574-AWI-SKO Document 10 Filed 02/11/21 Page 1 of 1


 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
 6                               EASTERN DISTRICT OF CALIFORNIA
 7

 8    GEORGE AVALOS,                                Case No. 1:20-cv-01574-AWI-SKO
 9                         Plaintiff,
                                                     ORDER SETTING ASIDE
10            v.                                     DEFAULT

11    OLIVEWOOD PLAZA TWO, LLC, a                    (Doc. 9)
      Delaware limited liability company; and
12    DOES 1-10, inclusive,
13                         Defendants.
14

15

16            On February 10, 2021, Plaintiff George Avalos and Defendant Olivewood Plaza
17   Two, LLC filed a stipulation requesting that the entry of default as to Defendant be set aside
18   and that Defendant be allowed ten (10) days to file its responsive pleading. (Doc. 9.)
19            The Court has reviewed the parties’ stipulation, and good cause appearing, the
20   default entered against Defendant Olivewood Plaza Two, LLC is hereby SET ASIDE.
21   Defendant shall file and serve its responsive pleading no later than ten (10) days from the
22   date of this Order.
23
     IT IS SO ORDERED.
24

25   Dated:     February 11, 2021                               /s/   Sheila K. Oberto         .
26                                                  UNITED STATES MAGISTRATE JUDGE

27

28
                                                    1
